PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Sugaberry, Sasha
Application No. 15/254,214
Filed: 1 Sep 2016
For:  METHOD AND APPARATUS FOR
LOCATING ERRORS IN DOCUMENTS VIA DATABASE QUERIES, SIMILARITY-BASED INFORMATION RETRIEVAL AND MODELING THE 
:
:
:
:	DECISION ON PETITION
:
:
:
ERRORS FOR ERROR RESOLUTION



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed on March 16, 2021, to revive the above-identified application.   

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of June 6, 2019.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(2).  No extensions of time under 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is September 9, 2020. The Office mailed a Notice of Abandonment on February 12, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Request for Continued Examination, a submission under 37 CFR 1.114 and the required fee; (2) the petition fee of $525.00; and (3) a statement of unintentional delay.  



This application is being referred to Technology Center AU 3697 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions